Case: 15-50426      Document: 00513517589         Page: 1    Date Filed: 05/23/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-50426
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            May 23, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

LARRY DARNELL NUNEZ, also known as LayLow,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 1:08-CR-146-1


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       Larry Darnell Nunez appeals following the district court’s denial of his
18 U.S.C. § 3582(c)(2) motion for a sentence reduction following an amendment
to the Sentencing Guidelines which lowered his guideline range. See U.S.S.G.
§ 1B1.10(a), p.s. In 2008, Nunez was sentenced above his guideline range, to
200 months of imprisonment following his guilty plea to conspiring to possess
with the intent to distribute 50 grams or more of cocaine in violation of 21


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50426    Document: 00513517589     Page: 2    Date Filed: 05/23/2016


                                 No. 15-50426

U.S.C. § 841(b)(1)(A) and 21 U.S.C. § 846. In 2012, the district court granted
Nunez a sentence reduction under § 3582(c)(2) and reduced his sentence from
200 months to 148 months. In denying Nunez’s second § 3582(c)(2) motion and
his motion for reconsideration, the district court noted that Nunez’s original
sentence of 200 months of imprisonment was reasonable under the
circumstances due to his extensive criminal history and the circumstances of
his offense. The court concluded that even in light of Nunez’s positive behavior
while imprisoned, the current sentence of 148 months is more than reasonable,
protects the public from further crimes of this defendant, and deters the type
of criminal conduct he has displayed in the past.
      Reductions under § 3582(c)(2) are not mandatory.          United States v.
Doublin, 572 F.3d 235, 237 (5th Cir. 2009).         The district court’s decision
whether to reduce a sentence under § 3582(c)(2) is reviewed for abuse of
discretion. United States v. Henderson, 636 F.3d 713, 717 (5th Cir. 2011).
      The district court reiterated the 18 U.S.C. § 3553(a) factors it considered
in selecting Nunez’s original sentence, and it explained why those factors were
also significant to its conclusion that a further reduction was unwarranted.
The court also gave due consideration to Nunez’s post-sentencing behavior,
although it concluded that such behavior did not warrant a further reduction
in sentence. The court’s failure to specifically mention Nunez’s substance
abuse issues and his troubled upbringing does not mean that the court did not
consider them. See Henderson, 636 F.3d at 718. Nunez’s contention that the
district court gave undue weight to the § 3553(a) factors it considered in
imposing his original sentence fails because the district court was not required
to discount those factors merely because they were already considered at the
original sentencing. See, e.g., United States v. Evans, 587 F.3d 667, 673 & n.11
(5th Cir. 2009) (noting that despite the movant’s alleged reformation, the facts



                                       2
    Case: 15-50426    Document: 00513517589    Page: 3   Date Filed: 05/23/2016


                                No. 15-50426

that led to his original high-end sentence remained). Nunez provides no details
of the sentences or records of the defendants who purportedly have been
granted sentence reductions. Accordingly, his contention that the denial of his
motion results in an unwarranted sentencing disparity thus fails. See United
States v. Duhon, 440 F.3d 711, 721 (5th Cir. 2006).
      AFFIRMED.




                                      3